 POLY-URETHANEINDUSTRIES,INC.419Poly-Urethane Industries,Inc.andRoofers LocalUnionNo. 57,of the United Slate,Tile andCompositionRoofers,Damp and WaterproofWorkersAssociation,AFL-CIO.Case12-CA-5901January 15, 1974DECISION AND ORDERBY CHAIRMAN MILLER AND MEMBERS JENKINSAND KENNEDYOn July 19, 1973, Administrative Law JudgeRamey Donovan issued the attached Decision in thisproceeding.Thereafter,General Counsel and theChargingParty filed exceptions and supportingbriefs.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattachedDecision in light of the exceptions andbriefs and has decided to affirm the rulings, findings,and conclusions of the Administrative Law Judgeand to adopt his recommended Order.Act"; that a negotiated settlement of the grievance ensuedand the terms thereof were approved by the local jointadjustment board existing under the aforesaid contract;that the said settlement terms provided for Respondent'spayment of $1,414; that subsequently, the four employeesdelivered to the Union the appropriate checks for distribu-tion to four affected employees of Respondent; that,subsequently, the four employees having received theaforementioned checks from the Union, the Respondent"notified the four employees that each was expected toreturn his check to Respondent uncashed, with whichinstruction each of the four employees complied." The lastquoted conduct, including Respondent's acceptance of thereturned checks is alleged to constitute an 8(a)(1) violationbecause it interfered "with employees' rights to havegrievances adjusted and to rely upon the Union to seekredress of grievances." i Respondent, in its answer to thecomplaint, denies the commission of the alleged unfairlabor practice and affirmatively pleads that the GeneralCounsel in the complaint is "attempting to enforce an 8(f)contract which it had heretofore held to be unenforceable."The case was tried at Coral Gables, Florida, on June 7,1973,with all parties represented by counsel. At theconclusion of the trial, the counsel for the General Counselmade oral argument. The other parties did not choose todo so although counsel for the Union did make some briefcomments at this juncture.2 Only the Charging Party fileda brief.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the recommend-ed Order of the Administrative Law Judge andhereby orders that the complaint herein be, and ithereby is, dismissed in its entirety.DECISIONRAMEY DONOVAN, Administrative Law Judge: OnJanuary 2, 1973, the above labor organization, RoofersLocal Union No. 57, herein the Union, filed a chargeagainst Poly-Urethane Industries, Inc., herein the Respon-dent.The General Counsel of the Board through theRegional Director, Region 12, issued a complaint on May15, 1973. The complaint alleges a violation of Section8(a)(1) of the Act in that the Union had filed a grievance"under the provisions of the parties' January 12, 1972,collective-bargaining agreement which was entered intoand legitimized by the provisions of Section 8(f) of the1After the filing of the charge, the Regional Office investigated it andrefused to issue a complaint Briefly stated, the Regional Office gave ay itsreasons-after the 8(f) contract was executed, the employees, pursuant totheir employer's instructions, signed union cards, thereafter, the employerpaid the initiation fees and each month's dues for the employees, with thelatter paying nothing, later, the employer gave its unit employees unilateralpay raises and, additionally, the employer never abided by all the terms ofthe contract, absent uncoerced majority there was no basis for an 8(a)(5)proceeding, and the request for the return of the checks from the employeeswas not a violation of the Act (Resp Exh 1-a)The foregoing dismissal of the charge was appealed by the Union to theGeneral Counsel of the Board. The Office of Appeals of the GeneralFINDINGS AND CONCLUSIONS1.JURISDICTIONRespondent is a Florida corporation with its principaloffice and place of business in Miami, Florida, where it isengaged in the building and construction industry in thenonretail business of sales and application of chemicalinsulation products applied t -)walls and roofs of buildings.In the course and conduct of its business, abovemen-tioned,Respondent annually purchases and receivesgoods, materials, and supplies valued in excess of $50,000directly from points located outside the State of Florida.Respondent is an employer engaged in commerce withinthe meaning of Section 2(6) and (7) of the Act. The Unionis a labor organization within the meaning of Section 2(5)of the Act.It.THE ALLEGED UNFAIR LABOR PRACTICEFrom July 1, 1971, to June 30, 1974, there had been inCounsel sustained the dismissal of the charge in all respects except that itauthorized an 8(a)(1) complaint on the employer's conduct in demandingthe return of the grievance settlement checks from the employees (RespExh 1(c)) The Union filed a motion for reconsideration with the GeneralCounsel on the latter's action in sustaining the Regional Director's refusalto issue an 8(a)(5) complaint After further consideration, the GeneralCounsel adhered to his original position regarding refusal to issue an 8(a)(5)complaint2During the course of the hearing, counsel for the parties did explicatetheir respective positions in the course of objections and motions onevidence and issues208 NLRB No. 67 420DECISIONS OF NATIONAL LABOR RELATIONS BOARDeffect a contract between The Employing Roofing andSheetMetal Contractors Association and the Union.3 OnJanuary 12, 1971, Respondent signed the contract or acopy of the contract, aforementioned.4 Lane,businessmanagerof the Union,testifiedthat, as far as he knew,Respondent was not a member of the Association but hadsigned the contract.5The contract provides that the Employers NegotiationCommittee and each signatory employer recognized theUnion as the exclusive bargaining agent for all roofers anddamp and waterproof workers in the employ of any of thecontractors signing the contract and that the Association isthe exclusive bargaining agent for all the contractorssigningthe contract.Interaba,the contract provides for agrievance procedure for disputes or grievances concerningthe interpretation or application of the contract. Suchgrievancesmay be filed by an employee, the Employer,and the Union. The first step in the grievance procedure isfor the Union or the employee to take up the matter "withthe Company." If the matter remains unsettled, the Unionor the employee, as the second step, may request theconvening of a Joint Board, with equal representatives ofthe Employers and the Union, "to seek to mediate andsettle the dispute." Step 3 provides that the procedure formediation efforts in step 2 shall not operate to delay theuse of step 3 if either party seeks to initiate arbitration bywriting to the Federal Mediation Service for a panel ofnames of suggested arbitrators. "The decision of thearbitrator shall be final."On September 20, 1972, a hearing was held before a localjoint adjustment hoard, as provided in the contract, oncharges brought by the Union against the instant Respon-dent.Various articles of the contract were cited by theUnion as having been violated by Respondent. The Unionwas represented by Lane, business manager and previouslybusinessagent of Local 57. Goodman, secretary-treasurerof Respondent, represented Respondent. At the meetingGoodman announced that he was attending the meetingunder protest: that Respondent's "relations with the Unionare illegal"; that his presence did not relinquish his legalrights:thathe had been informed of the joint boardmeeting by telephone and "had not seen any specificviolations he had been charged with."According to the minutes of the meeting, a discussionfollowed in which Goodman expressed the view that theUnion does not represent "the majority of his people" andthatRespondent had "insisted the men join the LocalUnion." Lane relied on the contract, aforedescnbed. At theend of the meeting the joint board had reached theconclusion that Lane and Goodman "were to meet andfurther explore settlement terms, which would have to beapproved by this committee [Board] if such terms werereached."Thereafter, according to Lane, he and Goodman met3 It was providedthatJuly I, 1971. was to be the effective date when thecontractwas signed by the representatives of the Association and theL coon 1 he exact date ofsuch signingdoes not appear4The signatureline of the contractis as followsAccepted this 12 day of Jan. 1971_By/signature; evidently Wm. Weitzman/President(Title)Poly-Urethane Inc,(Company)twice and agreed upona settlement.The Joint Board helda meeting on October 12, 1972. Lane was present for theUnion. Goodman was not present and, as far as appearsfrom the minutes, no other representative of Respondentwas present. The minutes show that the joint boardapproved the settlement in the following resolution:Be it hereby resolved that the settlement terms asoutlined by Mr. Robert Lane of Roofer Local UnionNo. 57 be hereby approved.The settlement provided for the payment of $1,414 byRespondent.This sum was to be divided among fouremployees of Respondent whom I have referred to andnamed earlier in this decision. The crux of the uniongrievances against Respondent before the joint board was,according to Lane, the fact that "We saw non-union peopledoing our work when union people should have doneit. . . . The crux of our complaint was that our peopleshould have done all the work that was performed on thesejobs." Apparentlythe settlement figure wasarrived at bycomputing the number of hours worked on the particularjobs that were the subject of the grievance.Lane testified that, subsequently, Respondent deliveredto him four checks in the agreed to amounts. Lane statesthat he told the four employees when he gave them thechecks "that there were certain people doing work thatthey were entitled to do and that they were entitled to becompensated.And the grievance committee[the jointboard] felt the same way I did and this is why theyreceived the money." The four employees thanked Lanewhen he gave them the checks.However, sometime between the time that Respondentdelivered the checks to Lane and the time when Lane gotin touch with the employees and gave them the checks,Respondent had spoken to the four employees. The fouremployees, Copertino, Padilla, S. Fuentes, and L. Fuenteswere called to Respondent's office.PresidentWeitzman,Goodman, and the four employees were present. Weitz-man told the employees that "In the coming days we wereabout to receive a check from the union.6 That when thatcheck was in our hands we had to return it to him, we hadto, because it belonged to him." Thereafter, Lane contact-ed the employees and gave them the checks as previouslydescribed. The employees said nothing to Lane about whatWeitzman had told them about the checks. The day afteror shortlyafterthey had received the checks from Lane,each of the four employees returned his check, uncashed,to Goodman, secretary-treasurer of Respondent.ConclusionWe have, at the inception of this Decision, described thecomplaintallegations.In statementsmade at thehearing,counsel for the General Counsel, in essence,affirms thatthe Union introduced into evidence four union authorization cardssigned, respectively,by four employees of Respondent on the followingdates. Lionel Fuentes, 2/25/72, AntonioCopertmo, 1/13/72, Blas Padilla,1/13/72, SigilfredoFuentes,1/ 13/72.bAs is clear, the checks were company checks that the Company hadgivento theUnion to distribute to the employees pursuant to the settlement POLY-URETHANE INDUSTRIES, INC.421the theory of the complaint is that Respondent interferedwith the employees' Section 7 rights by telling theemployees to return, and receiving from employees, checkssecured for them by the Union as their representative inthe settlement entered into with Respondent pursuant to acontract grievance procedure. This theory is valid, accord-ing to counsel for the General Counsel, irrespective of therefusalof the General Counsel to issue an 8(a)(5)complaint allegation because of the Union's lack of anuncoerced majority status.In my opinion, the statement of Respondent's PresidentWeitzman to the ;our employees in October 1972 did notconstitute a violation of Section 8(a)(1) of the Act.Weitzman said, in substance, that the employees wouldsoon receive checks from the Union, but when theyreceived the checks, the employees should or must returnthe checks to Weitzman and the Company because thechecks belonged to Weitzman and the Company. Theemployees, when they received the checks, return them tothe Company. I perceive no threat or promise of benefit inWeitzman's statement.He expressed his view or hisargument or opinion that the checks belonged to theCompany and therefore must be returned to the Company.Such conduct is encompassed by Section 8(c) of the Act.7If it be said tha, Weitzman's statement was necessarilycoercive because of the employer-employee relationship,this argument relies on a premise rejected by Section 8(c).The same contention may be made regarding an employerstatement to employees that unions are subversive andcorrupt and the employees should not join the Union orsign union cards and should tear up or return any unioncards that they had received from the Union because theUnion is an unjust and bad institution seeking to extractfrom the employer what belongs to him as the owner of thefactory.It is a reasonable inference that Weitzman's statementabout returning the checks because they belonged to him7Other than the complaint allegation regardingRespondent's securingof the return of the checks from the employees, there is no independent8(a)(1) allegationto show illegal antiunion conduct or statements byRespondent.At the hearing, the Union made an offer of proof todemonstrate that, in the past, Respondent had made known to employees itsopposition to the Union If this area, not alleged in the complaint,had beenopened,italsowould have made relevant any evidence possessed by theGeneral Counsel or the Respondent that had led the General Counsel tofind administratively that Respondent had paidthe uniondues of itsemployees and any evidence that the employees had joined theunion atRespondent's insistence as asserted by Respondent before the AssociationJointBoard.It is unnecessary to speculate whether Respondent would haveemerged from the two ci_rrents of evidence as an employerhostile to theunionor asan employer assisting and helping the union in any event, onthe evidence in the instant record, it cannot be found that Respondent'sstatementto the employeesaboutreturning the checks was accompanied bya threat orpromise of benefit or that it was made in a context orbackground of illegal antiunion conduct or statements by Respondenta "We are not contendingthat thereisany kind of a valid contract orinvalid, the papers show that therewas an 8(f) contractand I made thestatementthat the General Counsel's position is that from the circumstancesof this case, we feel that the contract was unenforceable.GeneralCounsel's position is that the rights of the employees here flow from theagreement Isettlementagreement]made between the Respondent, Mr.Goodman and Mr. Lane that's what the rights flow from and that is wherethe violation occurred.General Counsel is not claimingthat the rightsof these employees flow from anyviolationof this contract, we're not sayingthere is a contract in effect or otherwise we would have asked fora 8(a)(5)remedy [and would have alleged an 8(a)(5) violation ]"was based or rationalized on the Company statement to theJoint Board at the September 20, 1972, hearing that it wasattending the meeting under protest; that its relationshipwith the Union was illegal;and, asamplified at thatmeeting,theCompany does not believe the Unionrepresents the majority of company employees and that theCompany had "insisted the men join the Local Union." Asa consequence, the Company evidently believed or tookthe position that it was improperly compelled to settle withthe Union and pay $1,400 to employees and therefore theemployees were not entitled to the checks.Iexpress no opinion on the merits of the foregoinginferred company position. The issue of the contract, or ofunion majoritystatus,or the proceedings before the jointboard, are not presented by the complaint. It is contended,however, that the Respondent did enter into a settlementwith the Union and that the checks were paid pursuant tothe settlement.Therefore, the argument is, that theemployer, in telling the employees to return the checkssecured by the Union as representative of the employees,interferedwith the Section 7 rights of the employees.The counsel for the General Counsel, as I understandhim, in effect,takesthe position that regardless of thevalidity or invalidity of a contract or the status of theUnion, it isillegal for the employer to avoid, frustrate, orinterferewith the carrying out of a settlement or under-standing,made between an employer and a union, whenthe settlement or understanding provides for the paymentby the employer of money or other benefits to employeesof the employer.8The reality of the situation between the Union andRespondent is that Respondent has not complied with asettlementmade with the Union under theaegis of acontract and a contractually established joint board.Presumably, in view of Respondent's contentions orattitude, it could have or might have refused to complywith the settlement by: stating to the joint board and theThe complaintallegation,that the union grievance and the settlementthereof were pursuantto a contract"legitimized" by Sec 8(f) of the Act,presumablymeans that insofar as the contract had come into being andexisted under circumstances and conditions described in Sec. 8(f),thecontractwas not illegalby reasonof such circumstances and conditionsPerhaps theforegoing type of situation is appropriately described as"legitimization."The complaint, however,does not allege a refusal tobargain, or that Respondent in dealingdirectlywith the employees aboutthe return of the checkswas engaged in illegal unilateralconduct inderogation of theunion's status as the exclusive collective-bargaining agent,nor does itallegeany conductto be in derogation of the contract andviolative ofSec 8(a)(5) of the Act Also,theremay be aquestion of howlegitimized a contract is under Sec. 8(f) when the GeneralCounsel hadfound administrativelythat union dueshad been paid by theRespondentand that theemployees had joined the Unionat Respondent'sdirection(Resp Exh I-a, 1-(c)), and. thus, the Union didnot representan uncoercedmajorityThe coerced majority, according to the General Counsel'sadministrative finding,was the result of Respondent's assistance to theUnion by paying dues for employeesand so forth as abovementioned Suchassistance to a union is normally vulnerable as a violation of Sec 8(a)(2) ofthe ALL Whateverlegitimizationthat Sec.8(f) of the Act extends.does notinclude a contract made witha union "assistedby any actiondefined in Sec.8(a) of this Act as anunfairlabor practice." However, I do not regard theSec 8(f) legitimization or nonlegitimization of the contract as material to adecision onthemerits of the instant 8(a)(I) complaintthat isbefore meFrom statements above quoted, counsel for the GeneralCounsel appears tocastlittle. if any, reliance uponthe contract, in expoundinghis theory of the8(a)(1) violation 422DECISIONSOF NATIONALLABOR RELATIONS BOARDUnion that it would not carry out the settlement; or, bypaying the $1,400 with a check or checks unsupported bybank deposits; or, by stopping payment on the checks; orby offering the checks to the Union for the employees butrefusing to manually release the checks from its president'shand; or, by giving the checks to the Union for theemployees and then telling the employees to return thechecks to the employer. Essentially, all the foregoing typesof action are acts of noncompliance with the joint boardapproved settlementA debtor, mortgagee, or similarlysituated person does not discharge an obligation to pay bypaying with a bad check or by handing over a check andthen securing its return before it is cashed.By the same token, the logic of the General Counsel'sposition is that in all the foregoing courses of action that Ihave described, the Respondent would have violatedSection 8(a)(1) of the Act. If, for instance, the Respondenthad told the joint board that it would not carry out theterms of the approved settlement with the Union, it wouldpresumably have interfered with the employees' rightssince the Union had negotiated the settlement with theRespondent and the Union represented the employees,albeit its representative capacity was not without somemajor weaknesses in the eyes of the General Counsel .9The remedy for the instant alleged violation or forviolations of essentially the same nature, that I havedescribed in the foregoing paragraphs, would presumablybe an order to cease interfering and, affirmatively, ineffect, to comply with the joint board sanctioned settle-ment under the contract by paying the employees the sumsspecified in the settlement and not again requesting thereturn of such payments.I find it to be a novel proposition that the Board is thetribunal for the enforcement of awards or settlements ofjoint boards, arbitrators, or others similarly placed, or thatthe Board is the prime tribunal for the adjudication of realor alleged breaches of contract and for noncompliancewith contract machinery. True, the Board may becomeinvolved in contractual aspects when it proceeds underSection 8(a)(5) of the Act but every alleged breach ofcontract or failure to comply with the award of anintracontract tribunal or arbitrator is not the responsibilityof the Board. Arbitral or joint board decisions or awardsare presumably to be enforced in the courts, if enforcementis necessary.The foregoing observations are even more pertinent in asituation like that of the instant case, where the GeneralCounsel in discharging his statutory duties had refused toissue an 8(a)(5) complaint because of his findings orconclusions regarding the status of the Union as represent-ative of the employees in its relationship with the employer.If the Contractors Association, the Joint Board, and theUnion have a legally enforceable contract, claim, or awardagainst Respondent, and if the Respondent has defensivecontentions regarding the contract and so forth, thesematters,inmy opinion, can appropriately be adjudicatedby a court and not by the Boardin an 8(a)(1) proceeding.If this is not so, then every alleged breach of contract oralleged noncompliance or interference with awards ordecisions where a union and employees are involved can bearguably an 8(a)(1) violation and cognizable by the Boardas the prime tribunal for such matters. And further, theBoard's role would be limited to enforcement of suchdecisions or awards by preventing interference or noncom-pliance therewith simply because they were awards ordecisions or settlements and irrespective of the legality orillegality of the contract involved or its enforceability byBoard action under Section 8(a)(5) of the Act, or the statusof the Union as exclusive bargaining representative.The complaint, in my opinion, is not supported by theevidence and dismissal is recommended.CONCLUSION OF LAWRespondent had not engaged in unfair labor practices asalleged in the complaint.ORDERThe complaintis dismissed.9R JSmith Construction Co, Inc,191 NLRB 693.